DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-12 and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the course fractions" (ln. 8).  There is insufficient antecedent basis for this limitation in the claim.  Applicant has defined “coarse” not “course”.
Claim 22 recites the limitation “the course fraction" (ln. 8).  There is insufficient antecedent basis for this limitation in the claim. Applicant has defined “coarse” not “course”.
arse” not “course”.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

	
	
The prior art rejections are maintained or modified as follows:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means” (see e.g., claim 28) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

 In claim 28:
“first size-classifying means”  (fig. 3 showing screen 310; para. 0025);
 “sorting means”  (fig. 3 showing sorting cascade 380; para. 25-31 teaching sorting cascade includes a sensor/diverter combination); and
 “means for providing” (fig. 3 near 395, 405; para 26 teaching conveying/transport elements).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 5-12 and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,314,823.  Although the claims at issue are not identical, they are not patentably distinct from each other as the instant claims are merely broader versions of the patented claims with stream providing means.   Moreover, providing means are merely transport/conveying means that are obvious modifications and Applicant has ample rationale for seeking broader claim coverage.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10, 22, 25, 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (“Shaw”)(US 8,820,533) in view of Wellwood (WO 2011/116417) and Brown (US 6,140,643).
Shaw (fig. 2) teaches a system for sorting ore from a stream of material, comprising:
(re: certain elements of claims 5, 22, 28)  a first size-classifying stage/means configured to separate at least a portion of the stream of material into at least fine fractions and coarse fractions (fig. 2 showing “Size Separation” step; col. 6 teaching that ores are separated into coarse and fine streams);

 a second sorting cascade/means comprising at least one sorting cell, wherein the second sorting cascade is configured to: receive the fine fractions; detect content of at least a second desired component from the fine fractions; and sort, based on a second grade threshold, the fine fractions into a fine fraction accept stream and a fine fraction reject stream (Id. with fig. 2 showing right “Imaging” and “Sorting” processing steps for fine fraction);
 an apparatus/means for providing a product stream comprising the fine fraction accept stream and the coarse fraction accept stream (fig. 2 showing accept streams being feed to “Concentrator”; col. 5, ln. 30+ teaching that fractions are transported via conveyor or other transport means); 
(re: claim 6) wherein detecting the content of at least the first desired component and detecting the content of at least the second desired component includes detecting the content of a same desired component in the fine fractions and the coarse fractions (col. 2-5 teaching that respective desired components are valuable materials that respond differently to heat as “particles with higher levels of these valuable materials will become hotter”); 
(re: claims 9, 25, 31) a second size-classifying stage configured to separate at least a portion of the coarse fractions into at least second-stage fine fractions and second-stage coarse fractions (fig. 3; col. 6, ln. 55+).
(re: claim 10, 26, 27) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of:
(re: claim 10 and certain elements of claims 26, 32) wherein a number of sorting cells in the first sorting cascade is determined by: calculating a probability of correctly determining the content of the first desired component of the coarse fractions using a sensor; calculating a probability of correctly diverting the coarse fractions using a diverter; calculating a utility of the first sorting cascade based on the probability of correctly determining the content of the first desired component of the coarse fractions and the probability of correctly diverting the coarse fractions; and determining the number of the at least one sorting cell in the first sorting cascade based on the calculated utility;
(re: claim 27) wherein a number of sorting cells in the first sorting cascade is determined by: determining a probability of correctly determining the content of the first desired component of the coarse fractions using a sensor; determining a probability of correctly diverting the coarse fractions using a diverter; determining a utility of the first sorting cascade based on the probability of correctly determining the content of the first desired component of the coarse fractions and the probability of correctly diverting the coarse fractions; and determining the number of the at least one sorting cell in the first sorting cascade based on the determined utility.  
Examiner notes that Applicant has not claimed a control system or processor conducting the steps detailed in claims 10, 26, 27 and 32 and, thus, the device of Shaw is regarded as capable of functioning or being used as claimed. 

Shaw as set forth above teaches all that is claimed except for expressly teaching 
 by comparing the spectral characteristics of the individual mineral samples with spectral characteristics of known mineral samples using pattern matching, wherein the composition includes identification of multiple mineral constituents.

Wellwood, however, teaches that in addition to thermal imaging it is well-known to utilize a wide-range of electromagnetic sensors to identify various mineral constituents of a fragment, wherein the mineral constituents are identified by comparing the sensor and spectral data from the sensors with data from previously sorted mineral constituents  (fig. 2 showing sensors and controller near 9, 13; p. 11-13 teaching that multiple sensors, such as visible light, NIR and LIBS, may be used to identify mineral composition and to classify mineral samples via detection of “hot spots” and “pattern of their distribution”, wherein analysis of data generated by sensors may include use of threshold grades as well as advanced classification techniques involving combination of multiple mineral properties and comparison with previously grade rock fragments).  Brown further teaches that it is well-known to identify material fragments, such as minerals, via pattern matching of spectral data with previously identified minerals (col. 3, ln. 22-55 teaching use of reference spectra to identify mineral compositions; col. 9-21 teaching examples of mineral identification via reference spectra).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art .
	
	


Claims 7, 8, 11, 12, 23, 24, 26, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, Wellwood and Brown (“Shaw et al.”) as applied above, and in further view of Wellwood et al. (“Wellwood ‘340”) (US 8,957,340) and legal precedent.
Shaw et al. as set forth above teach all that is claimed except for expressly teaching
(re: claims 7, 23, 29) wherein the first grade threshold is different from the second grade threshold; 
(re: claims 8, 24, 30) wherein detecting the content of at least the first desired component and detecting the content of at least the second desired component includes detecting a content of a different desired component in the fine fractions and the coarse fractions;
(re: claims 11, 12 and certain elements of claims 26, 32) at least one additional sorting cascade, wherein each additional sorting cascade comprises the determined number of the at least one sorting cell; 

Here, it is noted that Shaw already teaches that the amount of sorting steps is based on the composition of the original mined particle stream being processed as well as the desired amount of valuable material targeted for recovery (col. 2 teaching further processing of both coarse and fine streams to recover valuable material and that processing steps depend on type of mined ore).  Wellwood ‘340 teaches that it is well-known to set different sorting thresholds when conducting thermal analysis of particle streams in order to detect different grades of valuable materials, and that said thresholds can be regarded as operating variables to be adjusted when economic variables and other factors change (col. 4 and col. 7, ln. 25+ teaching sorting can be based on different grades of a valuable material in a particle fraction and that sorting thresholds are common operating variables and can be set based on factors such as size range and % of valuable materials; see also Wellwood ‘417; p. 12, ln. 10+ teaching adaptive control of various mineral properties including temperature thresholds).  Indeed, the claimed features related to grade thresholds, desired component and number of sorting cascades can be regarded as mere design choices controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation will control these types of variations.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify combination of references with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination .

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features focused on pattern matching are unpersuasive in view of the reformulated rejections as set forth above.   In particular, Wellwood ‘417 that the spectral data includes “pattern of distribution” and that this data can be compared with the data of previously classified mineral fragments to identify a composition.  Indeed, Brown teaches that pattern matching is a well-known technique to identify mineral compositions in the sorting arts, thus directly undermining Applicant’s main argument.  Consequently, as the prior art renders Applicant’s claimed invention obvious, the claims stand rejected.

Allowable Subject Matter
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
July 13, 2021